Wagner, Judge,
delivered the opinion of the court.
This case does not differ in any essential particular from the case of Bonnell against the same defendant, ante, p. 422. The cause was tried before a jury, and the facts are mainly the same; the jury found for respondent, and judgment was rendered on the verdict. All the instructions asked by the appellant were given by the court, and were as favorable as could have been desired. They told the jury that they are the sole judges of the credibility of the witnesses, and if they believe any witness has sworn falsely in any particular, they may entirely disregard his whole testimony. The first instruction says that unless the jury believe from the evidence that the defendant employed plaintiff to perform the services set forth in the petition, or subsequently ratified the employment and received the benefit of it, and promised to pay for it, they should find for the defendant. The whole case was thus left fairly and correctly to the jury.
The judgment will be affirmed, with ten per cent, damages;
the other judges concurring.